Title: 12th.
From: Adams, John Quincy
To: 


       Spent part of the forenoon with Mr. Thaxter at his Office. At 12 o’clock, we went, to a Collation, given by Dr. Woodbury who is building an house, and who moreover was yesterday first published for marriage; it seems that upon both these occasions it is Customary here, for a man to invite all his male friends, to an entertainment of this kind, and I as a visitor at Mr. Shaw’s was ask’d. After dinner, I went out with my brother and a gun, but could meet with no game. A solitary Robin, was all we brought, back. We found Company when we return’d. Mr. Collins, the minister of a neighbouring town. Miss Hazen thinks he is not sufficiently attentive to his wife, and I am of her opinion. His looks I think are enough to chill one in a hot day. I should rather take him for a dutchman, than an American.
      